Case 5:18-cv-00843-DSF-PLA Document 96 Filed 04/27/20 Page 1 of 2 Page ID #:1081




                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA




     FRANCOIS & COMPANY, LLC, et            EDCV 18-843 DSF (PLAx)
     al.,
           Plaintiffs,                      Order re Subject Matter
                                            Jurisdiction
                      v.

     JAMON KIRT NADEAU, et al.
           Defendants.



        On April 10, 2020, the Court issued an order to show cause
     regarding possible dismissal for lack of subject matter jurisdiction. The
     complaint fails to plead the citizenships of the LLC parties and, more
     significantly, “it appears from the allegations of the complaint that it is
     very likely that there is no diversity jurisdiction in this matter because
     one of the Plaintiffs is alleged to be a part ‘owner’ of one of the
     Defendant LLCs.”

        The Court has reviewed Plaintiffs’ response to the order to show
     cause and finds it unpersuasive. Plaintiffs try to disavow Thierry
     Francois’s membership in Defendant La Maison Mosaics, LLC (“LMM
     LLC”), but never explain how the disavowal is consistent with the
     allegations of the complaint.

        Most significantly, of course, is that the complaint consistently and
     repeatedly alleges that “Plaintiffs” or Francois were members of LMM
     LLC. 1 In addition, the premise of the lawsuit is that at least one of the


     1Plaintiffs suggest that Francois was a member of the Georgia La Maison
     Mosaics, LLC, but not the California La Maison Mosaics, LLC. But they
     never explain how Francois would have lost his membership given that the
Case 5:18-cv-00843-DSF-PLA Document 96 Filed 04/27/20 Page 2 of 2 Page ID #:1082



     Plaintiffs was a member of LMM LLC. At the very least, the claims for
     breach of fiduciary duty, concealment, and declaratory judgment only
     make sense if Francois (or another plaintiff) is a member of LMM LLC.
     The relief requested for the declaratory judgment explicitly requests
     that the “sole remaining member” of LLM LLC be named “sole owner
     and manager” of LLM LLC. Compl. ¶ 117. Plaintiffs cannot assert
     ownership rights in LLM LLC for the purpose of the merits of the
     lawsuit while denying membership in LLM LLC in order to manipulate
     jurisdiction. 2 While the jurisdictional questions do appear to be
     intertwined with the merits of the suit, it makes no sense to proceed
     with a case where if Plaintiffs’ view of the case prevails, there will be no
     jurisdiction to enter judgment.

        This case cannot proceed in federal court with Thierry Francois as a
     plaintiff and LLM LLC as a defendant. Plaintiffs have indicated that
     they would potentially dismiss LLM LLC if LLM LLC was found to be
     non-diverse. Therefore, Plaintiffs have until May 11, 2020 to dismiss
     LLM LLC or this case will be dismissed for lack of subject matter
     jurisdiction. The Court expresses no opinion whether LLM LLC is an
     indispensable party under Federal Rule of Civil Procedure 19.

         IT IS SO ORDERED.



     Date: April 27, 2020                   ___________________________
                                            Dale S. Fischer
                                            United States District Judge




     Georgia LLC was converted to the California LLC – i.e, the California LLC is
     a continuation of the Georgia LLC. Nor do they account for the allegations in
     the complaint that define LLM LLC as the California LLC and then
     repeatedly claim an ownership interest in “LLM LLC.”
     2Plaintiffs sometimes seem to try to draw a distinction between an “owner”
     and a “member” of an LLC but fail to explain how one could have a direct
     ownership interest in an LLC without being a member of the LLC.

                                           2
